Citation Nr: 0433637	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  97-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
major depression.  

2.  An evaluation in excess of 10 percent for left foot 
plantar fasciitis with Achilles tendonitis.  

3.  An evaluation in excess of 10 percent for right foot 
plantar fasciitis with Achilles tendonitis.

4.  Entitlement to an evaluation in excess of 20 percent for 
stress fracture of the right inferior pubic ramus with right 
hip impairment.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had a period of active duty for training in the 
National Guard from June 1994 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In the March 1997 rating 
decision, the RO found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
right shoulder disability. The RO also confirmed a 10 percent 
evaluation for plantar fasciitis with Achilles tendonitis, 
and a noncompensable evaluation for residuals of a stress 
fracture of the right pubic ramus.  In the January 1999 
rating decision, the RO denied entitlement to an increased 
rating for major depression.

In an April 2000 decision, the Board denied the claims for 
increased ratings for major depression and residuals of a 
stress fracture to the right pubic ramus.  The Board also 
determined that separate evaluations were warranted for each 
foot, based on bilateral plantar fasciitis with Achilles 
tendonitis; but that no increased evaluations were warranted.  
Additionally, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a right shoulder disorder.

The veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2001, the Court granted a joint motion for 
remand, and vacated the Board's decision, so that the claims 
could be re-adjudicated in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).

In an August 2002 decision, the Board determined that new and 
material evidence had been submitted, and reopened the 
veteran's claim for service connection for a right shoulder 
disorder. The Board undertook additional development on this 
issue, along with the issues of entitlement to increased 
ratings for major depression, residuals of a stress fracture 
to the right pubic ramus, and bilateral plantar fasciitis 
with Achilles tendonitis under 38 C.F.R. § 19.9(a)(2) (2002).  
Also, in August 2002, the Board granted the veteran's motion 
to have her case advanced on the Board's docket.

In a Board decision of June 2003 the Board granted service 
connection for a right shoulder disability and remanded the 
issues for increased ratings for major depression, residuals 
of a stress fracture to the right pubic ramus, and bilateral 
plantar fasciitis with Achilles tendonitis.  In a rating 
action of October 2003 the Ro increased the rating for the 
veteran's major depression from 30 percent to 70 percent 
disabling, effective August 8, 1997.  The RO also assigned a 
10 percent rating for right foot plantar fasciitis with 
Achilles tendonitis and a 10 percent rating for left foot 
plantar fasciitis with Achilles tendonitis, both effective 
from August 20, 1994.  In addition the RO increased the 
evaluation for the veteran's fracture of the right inferior 
ramus with right hip impairment to 20 percent, effective 
October 18, 1996.  The RO also granted the veteran a total 
rating for compensation purposes based on individual 
unemployability (TDIU), effective October 18, 1996.  

In March 2004 The veteran submitted a notice of disagreement 
in regard to the effective date assigned for a 20 percent 
rating for the right shoulder disability, the 20 percent 
rating for the fracture of the right inferior pubic ramus, 
and TDIU.  She was provided a statement of the case in regard 
to these issues in August 2004, but did not filed a 
substantive appeal in regard to these matters.  They have not 
been certified as being on appeal, and are not before the 
Board at this time.  

The issues of increased rating for left and right plantar 
fasciitis with Achilles tendonitis and the issue of an 
increased rating for residuals of the right inferior pubic 
ramus are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC RO for further development 
and is addressed in the REMAND portion of the decision below.  


FINDING OF FACT

The veteran's service connected psychiatric disability causes 
symptoms approximating total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for the service-
connected psychiatric disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, as amended, provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2004).  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

Factual Basis

Private clinical records reveal treatment in 1995 for 
depression resulting from injuries sustained during active 
duty for training in 1994.  

On a July 1995 VA examination the veteran was noted to suffer 
from depression that was directly related to in-service 
injuries.  

In a rating action of August 1996, service connection was 
granted for major depression, for which a 30 percent rating 
was assigned from August 20, 1994.  That rating remained in 
effect until the October 2003 rating decision.  

VA and private clinical records reflect treatment and 
evaluations beginning in the late 1990's for psychiatric 
symptoms that included depression, insomnia, flashbacks, 
suicidal ideation, and anxiety.  In an August 1995 statement, 
a private psychiatrist indicated that the veteran was unable 
to concentrate on normal work due to her psychiatric 
symptoms.  

On VA psychiatric examination in January 1998, the veteran 
complained of gradually worsening depression, sleeping 
difficulties, decreased energy, and a tendency to become 
isolated.  It was reported that she was working part time at 
a university, but she expected her job to be eliminated.  The 
pertinent impression was dysthymic disorder.  The current 
Global Assessment of Functioning (GAF) score was 60.  

On VA psychiatric examination in January 2003, the veteran 
complained of worsening depression.  She reported that she no 
longer cared for her appearance, and did nothing socially.

On evaluation she was described as very depressed and getting 
worse.  She had very broken sleep.  Concentration was 
described as poor.  Crying spells and suicidal ideation were 
described as frequent, but there had not been any suicidal 
attempts.  Work as a substitute teacher was reported.  

She was observed to be somewhat poorly groomed.  The examiner 
observed that when previously seen, she had always been very 
professionally dressed, and it was hard to believe she was 
the same person.  Her mood was definitely depressed with a 
constricted affect.  Speech was logical but with little 
spontaneity.  Rate and flow of speech was within normal 
limits.  There was no evidence of hallucinations or delusions 
and the veteran was alert and fully oriented.  Recent and 
remote memory were intact.  Insight and judgment were fair.  

The diagnosis on Axis I was recurrent major depression.  Her 
current GAF score was 42, and that was reported to be the 
highest it had been during the last year.  It was commented 
that she was not capable of working full time due to the 
frustration related to a full time job.  

During outpatient VA treatment in September 2003 it was 
reported that the veteran was no longer working.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule) 
(2004).  

Under the general rating formula for mental disorders, a 100 
percent evaluation is assigned when a psychiatric disability 
results in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

A 70 percent evaluation is assigned when the disability is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment."  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004)  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court has interpreted Francisco as meaning 
that the most recent, or "current", medical findings are to 
be given precedence over past examinations in adjudicating 
claims for a rating increase after an initial rating has been 
assigned in a final VA decision.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001).

The most recent evidence consists of the January 2003, VA 
examination and subsequent outpatient treatment records.  
These show that the veteran was given a GAF score of 42, 
which denotes some impairment in reality testing or major 
impairment in several areas such as work, school, family, 
judgment or thinking.  Examples include a depressed man who 
avoids friends, neglects family, and is unable to work.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130 (2002). 

In view of the GAF score, which is suggestive of an absence 
of work and social relationships, the examiner's opinion that 
the psychiatric disability would preclude employment, and of 
the subsequent outpatient treatment record showing that she 
is currently unemployed; the Board finds that the evidence is 
in favor of a finding that major depression results in total 
occupational and social impairment.  Accordingly, a 100 
percent evaluation is warranted.
ORDER

A 100 percent scheduler evaluation is granted for major 
depression.  


REMAND

During September 2003 outpatient treatment at the VA Medical 
Center in Sacramento, California, reference was made to a 
orthopedic evaluation for complaints of pelvic pain conducted 
at the Palo Alto, California, VA Medical Center on July 7, 
2003.  Reference was also made to further orthopedic 
treatment at the Palo Alto facility commencing after October 
7, 2003.  Records from Palo Alto are not in the claims 
folder.  VA has an obligation to obtain these records.  
38 U.S.C.A. § 5103A(b),(c); see Bell v. Derwinski, 2 Vet. 
App. 611(1992); see also Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In addition, during the September 2003 outpatient treatment 
at the VA Medical Center in Sacramento, California, it was 
noted that the veteran was to have follow-up neurologic and 
podiatry consultations at that facility.  Record of this 
treatment is not in the claims folder.  These records should 
also be obtained prior to further appellate consideration in 
this case.  Id.  

In view of the foregoing, this case is REMANDED to the for 
the following action:  

1.  The AMC or RO should obtain copies of 
all clinical records documenting the 
veteran's treatment for foot pain, and 
pelvic pain at the VA Medical Center at 
Palo Alto, California.  These records 
should include the veteran's reported 
orthopedic evaluation conducted at that 
facility on July 7, 2003 and treatment at 
the orthopedic clinic after October 7, 
2003.  

2.  The AMC or RO should also obtain 
copies of all outpatient treatment for 
foot pain and pelvic pain at the VA 
Medical Center in Sacramento, California, 
subsequent to September 9, 2003, to 
include all clinical records documenting 
neurological and podiatry consultations.  
All records obtained should be associated 
with the claims folder.  

3.  If the newly obtained records show 
any change in the severity of the 
disabilities at issue, the veteran should 
be afforded appropriate VA examinations 
to evaluate their current severity.  The 
claims folder should be made available to 
the examiner(s).

4.  Then, the AMC or RO should again 
adjudicate the claims on appeal.  If the 
benefits sought remain denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case.  The case should then be returned 
to this Board for further consideration, 
if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



